Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Shadmot (“A novel camera based irrigation control system”)
Regarding claim 1, Shadmot discloses a method of diagnosing a sprinkler system component comprising (abstract): 
initiating a sprinkler system zone run for a zone of a sprinkler system (section III.C first paragraph, operating sprinklers); 
capturing image data of the zone for the sprinkler system zone run during watering Section III.C first paragraph, camera inputting images);
uploading the image data to a network node; processing the image data at the network node to produce data on the sprinkler system or a sprinkler system component (Section III.C, first paragraph, camera networking with computer, the networking is the file transfer between the camera and computer); and 
generating an action item for the sprinkler system or sprinkler system component based on the data produced at the network node (section IV. B, checking for malfunctioning sprinkler and section V, figure 11, outputting a jammed sprinkler to be fixed).
Regarding claims 2-3, section III.B, the system can work with almost every camera on the market and the camera sends video clips to a computer to process as described in the rejection of claim 1. 
Regarding claim 7, see the rejection of claim 1 and also see figure 3, which shows irrigation controller.
Regarding claim 8, see the rejection of claim 2.  
Regarding claim 10, see section III.C first paragraph, camera inputting images.  The camera captures video.  


  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shadmot in view of Palmer.
Regarding claim 4, the rejection of claim 1, section III of Shadmot teaches recording a sprinkler system using motion activation, so it records when the system operates.  
Palmer teaches using an icon in pars. 38-40.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Shadmot the user interface including an icon as taught by Palmer. The reason is to allow a software interface that lets the user control the irrigation system.
Regarding claim 9, see the rejection of claim 4 which teaches an icon used with a program that enables the sprinkler to run and note that a particular zone may be the entire area.  
Regarding claim 11, figure 3 of Shadmot teaches an irrigation controller.  Palmer teaches in par. 64 setting up a watering schedule based on the overall health, soil type, and other factors.  
It would have been obvious prior to the filing date of the invention to include in Shadmot the ability to setup a watering schedule based on factors as taught by Palmer.  The reason is to allow the system to optimize the watering and not damage the area.  
Regarding claim 12, see par. 64 of Palmer.  

Claim(s) 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shadmot in view of Lerick (20160117646).
Regarding claim 5, see section V, last paragraph which teaches finding malfunctions in the sprinkler system.
Pars. 13 and 49 of Lerick teaches requesting service based on visual information of a leaky sprinkler head.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Shadmot the user interface to request service as taught by Lerick. The reason is to allow the system to efficiently interface with a repairman.
Regarding claim 13, see the rejection of claim 5.



Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shadmot in view of Kah (20150309496).
Regarding claim 6, Kah teaches comparing images against a database image using a threshold to check for alerts in par. 47.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Shadmot the image comparison method as taught by Kah. The reason is to allow the system to compare images against known images to find potential errors.  
Regarding claim 14, see claim 6 above.  

Allowable Subject Matter
Claims 15-20 are allowed.  The combination of health of vegetation, water flow control and spray heads is not found in the prior art. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/               Primary Examiner, Art Unit 2666